Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                          Desc
         Proposed Order Third Stipulation and Consent Order Page 1 of 7



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                            Bankruptcy No. 20-20425-GLT

 VIDEOMINING CORPORATION,                          Chapter 11

 Debtor.                                           Document No. ____

                                                   Related to Doc. Nos. 102, 113, 179, 180, 181
                                                   & 189

  THIRD STIPULATION AND CONSENT ORDER MODIFYING AND EXTENDING
  ORDERS AUTHORIZING DIP FINANCING AND USE OF CASH COLLATERAL

       Upon the agreement and stipulation of Enterprise Bank (“Enterprise”), White Oak Business

Capital, Inc. (“White Oak”), the Internal Revenue Service of the United States (“IRS”), and the

above-captioned Debtor (collectively, the “Parties”), by and through their undersigned counsel, to

the terms and conditions set forth in this Third Stipulation and Consent Order (this “Third

Stipulation”); and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334; and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; the Court

finding that due notice and such opportunity for a hearing as is appropriate under the circumstances

has occurred and that no further notice to any party in interest is required; and this matter being a

core proceeding pursuant to 28 U.S.C. § 157(b)(2); and after due deliberation and good and

sufficient cause appearing therefor;

       IT IS hereby STIPULATED, AGREED, and ORDERED as follows:

       1.      Pursuant to the terms of the Final Order Authorizing Use of Cash Collateral

Through May 8, 2020 entered by the Court on March 12, 2020 (ECF No. 102) (the “Final Cash

Collateral Order”) and the Modified Final Order Authorizing Debtor to Obtain Post-Petition

Financing entered by the Court on March 19, 2020 (ECF No. 113) (the “Final DIP Order”) along

with the Stipulation and Consent Order (1) Modifying and Extending Orders Authorizing DIP
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                             Desc
         Proposed Order Third Stipulation and Consent Order Page 2 of 7



Financing and Use of Cash Collateral and (2) Authorizing Amendment of DIP Loan Documents

entered on August 21, 2020 (ECF No. 181) (the “First Stipulation”) and the Second Stipulation

and Consent Order Modifying and Extending Orders Authorizing DIP Financing and Use of Cash

Collateral entered on September 25, 2020 (ECF No. 189) (the “Second Stipulation” and together

with the Final Cash Collateral Order, the Final DIP Order and the First Stipulation, the “Orders”),

the Debtor was to have received at least one (1) initial bid (in whatever and the same form received,

e.g., letter of intent or expression of interest, proposed purchase agreement, term sheet, etc.)

containing the Acceptable Sale Conditions on or before October 31, 2020.

        2.     Additionally, per the Orders, the Debtor was authorized to use cash collateral in

accordance with the budget attached as Exhibit A to the Second Stipulation through November 6,

2020.

        3.     In recognition that an initial bid containing the Acceptable Sale Conditions was not

received by October 31, 2020, and instead of the Debtor immediately commencing and conducting

an auction process as set forth above, the Parties have agreed to further modify and extend the

Orders under the terms and conditions set forth in this Third Stipulation.

        4.     The Parties have agreed to the following revisions to the Orders: The Debtor:

               (a)     Shall engage ICAP Patent Brokerage LLC or such other patent

                       broker acceptable to Enterprise and White Oak (the “Broker”), upon

                       terms and conditions acceptable to Enterprise and White Oak, no

                       later than November 30, 2020;

               (b)     Hereby authorizes and directs Christopher Bossi to be in charge of

                       the sale process, to be the primary contact with the Broker, to consult

                       with Enterprise and White Oak on all matters relating to the sale
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                            Desc
         Proposed Order Third Stipulation and Consent Order Page 3 of 7



                       process, and Enterprise and White Oak shall have direct access to

                       the Broker;

               (c)     Shall receive at least one (1) initial bid (in whatever form received,

                       e.g., letter of intent or expression of interest, proposed purchase

                       agreement, term sheet, etc.) containing the Acceptable Sale

                       Conditions on or before February 28, 2021;

               (d)     Shall have entered into a binding asset purchase agreement

                       providing for the Acceptable Sale Conditions and filed a motion

                       seeking approval of such sale on or before March 31, 2021; and

               (e)     Shall have consummated a sale meeting the Acceptable Sale

                       Conditions on or before April 30, 2021.


In the event the Debtor fails to comply with any of the requirements set forth in subsections (a)

through (e) above, the Debtor shall immediately commence and conduct an auction process for its

patent assets which auction shall occur on or before May 31, 2021 (or such later date as the Debtor,

White Oak and Enterprise shall agree on or before May 1, 2021), with a reputable broker who

regularly conducts auctions of assets similar to the Debtor’s patents and is acceptable to White

Oak and Enterprise.

       5.      Notwithstanding anything herein to the contrary, the Debtor, Enterprise, White Oak

and the IRS agree the final decision of whether to accept an offer which meets all of the Acceptable

Sale Conditions shall be determined by the Debtor in the exercise of its fiduciary duties and

business judgment, subject to the approval of the Court, but White Oak, the IRS and Enterprise

reserve their right to object to any such sale. The rights, defenses and objections of all Parties are
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                         Desc
         Proposed Order Third Stipulation and Consent Order Page 4 of 7



specifically preserved in full with respect to the proposed buyer, the value of the Debtor’s assets,

the approval of a sale process and auction process, and all terms and conditions of the same.

       6.      In the event that the Debtor receives a bid that does not meet the Acceptable Sale

Conditions but still has the support of Enterprise, White Oak, and the IRS and the Debtor chooses

not to accept the bid (a “Supported Non-Conforming Bid”), the Debtor agrees to the appointment

of an examiner on an expedited basis which examiner shall evaluate the Supported Non-

Conforming Bid and shall provide an opinion as to whether the Supported Non-Conforming Bid

should be accepted (the “Examiner’s Opinion”). The Parties shall use best efforts to agree on the

proposed Examiner. However, in the event that all Parties cannot agree on a proposed Examiner

within three (3) business day after concluding that there is a Supported Non-Conforming Bid, the

Debtor, in its expedited motion to appoint an Examiner, shall ask the Court to appoint someone in

its discretion. The Debtor agrees to adopt and implement the Examiner’s Opinion. The Examiner

shall provide the Examiner’s Opinion to Enterprise, White Oak, the IRS and the Debtor no later

than 20 days after his or her appointment. In the event that the Examiner’s report is not received

within 20 days after his or her appointment, any Party shall be authorized to file an expedited

motion to remove the Examiner and to compel the Debtor to commence an auction. In the event

the Examiner’s fees and costs exceed $10,000, any Party shall be authorized to file an expedited

motion to remove the Examiner and to compel the Debtor to commence an auction, provided

however, that if any of the non-moving parties agree to absorb the Examiner’s fees and costs in

excess of $10,000, the moving Party shall withdraw its motion.

       7.      The Debtor is hereby authorized to use cash collateral from November 6, 2020

through January 15, 2021, consistent with the Orders and the budget attached hereto as Exhibit A,

which budget has been agreed to by Enterprise, White Oak, and IRS.
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                           Desc
         Proposed Order Third Stipulation and Consent Order Page 5 of 7



       8.      As of the entry of this Third Stipulation, neither White Oak nor Enterprise have

terminated the Debtor’s authority to use Cash Collateral under the Orders or the Debtor’s right to

request and receive, and Enterprise’s discretion and right to make, advances under the DIP Loan

Documents. Notwithstanding the chapter 7 filing by Rajeev and Vishnu Sharma, the guarantors

of the DIP Loans, on October 5, 2020, the Parties agree that an Event of Default or a Maturity Date

has not occurred because the bankruptcy and insolvency provisions of the DIP Loan Documents

were stricken by the prior Orders, or if such filing did constitute an Event of Default or cause a

Maturity Date it is hereby waived, but all of the rights and remedies of Enterprise Bank and White

Oak with respect to any future Event of Default are hereby reserved and preserved.

       9.      Except as expressly modified hereby, all terms and conditions of the Orders remain

in full force and effect. Capitalized terms not otherwise defined in this Third Stipulation shall have

the meanings ascribed to such terms in the Orders.

       10.     Except as expressly provided in this Third Stipulation, nothing herein waives,

prejudices, or otherwise affects the rights and remedies of the Parties, whether under the

Bankruptcy Code, applicable non-bankruptcy law, the Orders, the DIP Loan Documents, at law or

in equity, or otherwise, and all such rights and remedies are hereby reserved.


                              [Signatures appear on following page]
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18              Desc
         Proposed Order Third Stipulation and Consent Order Page 6 of 7



CONSENTED AND AGREED TO:                       CONSENTED AND AGREED TO:


/s/ Ryan J. Cooney______________________       /s/ Thomas D. Maxson__________________
Ryan J. Cooney                                 William E. Kelleher, Jr.
(PA ID No. 319213)                             (PA ID No. 30747)
223 Fourth Avenue, 4th Fl.                     Thomas D. Maxson
Pittsburgh, PA 15222                           (PA ID No. 63207)
Phone: (412) 392-0330                          Daniel P. Branagan
Fax: (412) 392-0335                            (PA ID No. 324607)
rcooney@lampllaw.com
                                               DENTONS COHEN & GRIGSBY P.C.
Dated: November 23, 2020                       625 Liberty Avenue
                                               Pittsburgh, PA 15222-3152
Counsel for Debtor,                            Phone: (412) 297-4900
VIDEOMINING CORPORATION                        Fax: (412) 209-0672
                                               bill.kelleher@dentons.com
                                               thomas.maxson@dentons.com
                                               daniel.branagan@dentons.com

                                               Dated: November 23, 2020

                                               Counsel for ENTERPRISE BANK


                           [Signatures continue on following page]
Case 20-20425-GLT Doc 205-1 Filed 11/23/20 Entered 11/23/20 16:55:18                Desc
         Proposed Order Third Stipulation and Consent Order Page 7 of 7



CONSENTED AND AGREED TO:                       CONSENTED AND AGREED TO:

/s/ Jill L. Locnikar______________________     /s/ Jeffrey M. Rosenthal__________________
Jill L. Locnikar                               Jeffrey M. Rosenthal
Assistant U.S. Attorney                        MANDELBAUM SALSBURG P.C.
Civil Division                                 3 Becker Farm Road
Joseph F. Weis, Jr. United States Courthouse   Roseland, NJ 07068
700 Grant Street, Suite 4000
Pittsburgh, PA 15219                 George T. Snyder
(412) 894-7429 (phone)               PA ID No. 53525
(412) 644-6995 (fax)                 Stonecipher Law Firm
jill.locnikar@usdoj.gov              125 1st Avenue
                                     Pittsburgh, PA 15222
Dated: November 23, 2020             (412) 391-8510 (phone)
                                     (412) 391-8522 (fax)
Counsel for INTERNAL REVENUE SERVICE gsnyder@stonecipherlaw.com
OF THE UNITED STATES
                                     Dated: November 23, 2020

                                               Counsel for WHITE       OAK     BUSINESS
                                               CAPITAL, INC.




SO ORDERED:

Dated: _________________ ___, 2020             _____________________________________
                                               Gregory L. Taddonio
                                               United States Bankruptcy Judge
